[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the appellant's sole assignment of error, in which she contends that the trial court erred in overruling her pretrial motion in limine and her objections at trial to certain expert opinion testimony. The appellant has failed to make a transcript of the proceedings at trial a part of the record on appeal. In the absence of this transcript, we cannot determine whether the appellant offered a timely and appropriate objection at trial to the testimony's admissibility to preserve for appeal the challenge advanced in her motion in limine, or whether the ultimate admission of the challenged evidence at trial constituted reversible error. See Fiorini v. Whiston
(1993), 92 Ohio App.3d 419, 424, 635 N.E.2d 1311, 1313-1314
(holding that an evidentiary challenge advanced in a motion in limine must be raised by objection at trial to "permit the trial court to make a definitive ruling on the admissibility of the objected-to evidence in its actual context" and "to preserve a claim of inadmissibility for review on appeal"). We, therefore, affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
SUNDERMANN, P.J., WINKLER and SHANNON, JJ.
RAYMOND E. SHANNON, retired, from the First Appellate District, sitting by assignment.
To the Clerk:
Enter upon the Journal of the Court on February 16,2000 per order of the Court _______________________________.
Presiding Judge